Citation Nr: 1409879	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-22 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.  

2.  Entitlement to service connection for coronary artery disease, status post bypass graft.

3.  Entitlement to service connection for diabetic neuropathy and restless leg syndrome.

4.  Entitlement to service connection for bilateral diabetic retinopathy and left eye cataract, status post surgery.

5.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for each disability at issue.  When this case was previously before the Board in April 2011, it was remanded for additional development of the record.  As the requested actions have been completed, the case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran served in Thailand from August 1967 to August 1968.  He had no service in Vietnam.

2.  It is not shown that the Veteran has diabetes mellitus, type II that is related to service, to include exposure to Agent Orange.

3.  It is not shown that the Veteran has coronary artery disease, status post bypass graft that is related to service, to include exposure to Agent Orange.

4.  Service connection has not been established for any disability.

5.  Diabetic neuropathy/restless leg syndrome was not manifested during active service or for many years thereafter, nor is either condition otherwise causally related to service.

6.  Bilateral diabetic retinopathy or a left eye cataract was not manifested during active service or for many years thereafter, nor is either condition otherwise causally related to service

7.  An acquired psychiatric disability was initially manifested many years after service and is not otherwise causally related to service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, Type II was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

2.  Coronary artery disease, status post bypass graft, was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

3.  Diabetic neuropathy/restless leg syndrome was not incurred in or aggravated by service, nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2013).

4.  Bilateral diabetic retinopathy and cataract of the left eye was not incurred in or aggravated by service, nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2013).

5.  An acquired psychiatric disability was not incurred in or aggravated by service, nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  An August 2007 letter, issued prior to the rating decision on appeal, explained the evidence necessary to substantiate his claims for service connection, the evidence VA was responsible for providing and the evidence he was responsible for providing.  The letter also informed him of disability rating and effective date criteria.  In addition, the letter contained information pertaining to claims for secondary service connection and claims based on exposure to Agent Orange.  He has had ample opportunity to respond/supplement the record, and has not alleged that was less than adequate.

The Veteran's service treatment records, service personnel records and pertinent post service treatment records have been secured.  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not been afforded an examination to secure an opinion regarding the etiology of any disability being considered in this decision.  The Board finds that based on the evidence of record, an examination is not necessary.  As is discussed in greater detail below, the record does not show the Veteran has a disability may be related to service or to a service-connected disability.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Where a veteran served 90 days or more during a period of war or, during peacetime service after December 31, 1946, and diabetes mellitus or coronary artery disease becomes manifest to a degree of 10 percent or more within one year following termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

There is a rebuttable presumption of exposure to herbicides if a claimant served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Exposure to herbicides may also be presumed if a claimant served during the period between April 1, 1968, and August 31, 1971, in a unit that as determined by the Department of Defense operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish the claimant was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The service treatment records are negative for complaints or findings pertaining to diabetes mellitus or coronary artery disease.  No pertinent abnormalities were reported on the separation examination in June 1968.  

Personnel records show the Veteran was a wheel vehicle mechanic.  He served in Thailand from August 1967 to August 1968.  He served with the 207th Signal Company.  

Private medical records disclose that when the Veteran was seen in October 1986, it was stated he was pre-diabetic.  His diabetes mellitus was noted to be controlled by diet in December 1988.  It was reported in January 1999 that he had some trouble with retinopathy and mild neuropathy in the feet.  The Veteran was admitted to a private hospital in August 2001 for evaluation of unstable angina symptoms.  During the hospitalization, a coronary artery bypass was performed.  

The Veteran was seen by a private psychologist in May 2002.  He reported increased nervousness and depression since 1986 when he was diagnosed with diabetes.  He claimed his depression worsened since his surgery in August 2001.  The diagnostic impression was mood disorder secondary to diabetes and heart disease.  An assessment of restless leg syndrome was made in May 2003.  

It was indicated in May 2007 that the Veteran became very emotional following his heart surgery.  He related he saw a psychiatrist who diagnosed bipolar disorder.  

The Veteran asserts he was exposed to Agent Orange when he served in Thailand.  He claims he was told areas where there was no vegetation had been sprayed with Agent Orange.  He also alleges he worked on trucks that were used to haul it.  

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era. See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010. VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id. 

The Veteran has not argued, and the evidence does not otherwise establish that the Veteran had service, or set foot in Vietnam.  Thus, the presumptions under 38 U.S.C.A. § 1116 are not applicable.

The Board acknowledges the Veteran served in Thailand.  Pursuant to the Board's April 2011 remand, VA sought information from the Joint Services Records Research Center (JSRRC) in an attempt to verify whether the Veteran was exposed to Agent Orange in Thailand.  In response, the JSRRC noted that "due to the lack of documentation, we cannot document that as a result of [the Veteran's] job duties, he was exposed to Tactical herbicides while serving in Thailand"  from August 1967 to August 1968.  

With respect to the claims for service connection for restless leg syndrome, and cataract of the left eye, if present, such disorders were first manifested many years after service, and there is no competent medical evidence linking either disability to service.  

The Board notes the Veteran asserted his psychiatric symptoms began after he was diagnosed with diabetes mellitus.  He has not alleged it had its onset in service.  

In sum, the record fails to establish the Veteran was exposed to herbicides in Thailand.  It is noted that there is nothing to suggest that his job as a wheel vehicle mechanic would have place him near the perimeter of the bases to which he was assigned.  The record reflects that diabetes mellitus, type II, and coronary artery disease were first manifested many years after service, and there is no competent evidence linking either disability to service.  In the absence of evidence of exposure to Agent Orange, there is no basis on which his claim may be granted.  

Since service connection for diabetes mellitus is not warranted, the claims for service connection for diabetic neuropathy, bilateral diabetic retinopathy and an acquired psychiatric disability on a secondary basis lack legal merit.  See 38 C.F.R. § 3.310.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law.  


ORDER

Service connection for diabetes mellitus, type II, coronary artery disease, status post bypass graft, diabetic neuropathy and restless leg syndrome, bilateral diabetic retinopathy and cataract of the left eye, status post surgery, and for an acquired psychiatric disability is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


